Citation Nr: 0420061	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
patellofemoral pain syndrome of the right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from August 1956 to 
August 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision.  The veteran's 
representative filed a notice of disagreement in February 
2001, the RO issued a statement of the case in July 2002, and 
the appeal was perfected in August 2002.


FINDINGS OF FACT

1.  A July 1998 rating decision assigned an initial rating of 
10 percent for patellofemoral pain syndrome of the right 
knee, effective May 14, 1997.

2.  A December 2000 rating decision reduced the 10 percent 
rating to a noncompensable rating, effective March 1, 2001.

3.  The preponderance of the evidence before the RO in 
December 2000 and thereafter has demonstrated that 
improvement of the veteran's right knee disability has taken 
place.


CONCLUSION OF LAW

Restoration of a 10 percent rating for patellofemoral pain 
syndrome of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.7, 4.13, 
4.71a, Plate II, Diagnostic Code 5257, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  The Board finds that this notice 
requirement has been essentially satisfied in the present 
case.

Initially, the Board also notes that there are special notice 
requirements that the RO must fulfill before it can reduce 
compensation benefits.  Generally, when reduction in the 
evaluation of a service-connected disability or employability 
status is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In this case, the RO prepared a rating decision in September 
2000 which proposed to reduce the assigned rating for the 
veteran's right knee disability, and it sent a copy of this 
contemplated action to the veteran's latest address of record 
in September 2000.  In an accompanying letter, the RO advised 
the veteran that he could, within 60 days, submit medical or 
other evidence to show that the reduction should not be made.  
He was advised that this evidence could be submitted in 
person, through the mail, or through his accredited 
representative.  He was advised that the best type of 
evidence to submit would be a statement from a physician who 
had recently treated or examined him, and that such a 
statement should include detailed findings about the 
condition.  

The veteran did not respond to this letter and, only 
thereafter, the RO (by a December 2000 rating decision) 
reduced the rating assigned for the right knee disability to 
noncompensable.  The veteran was notified of this rating 
decision in a December 2000 letter, which also advised him 
that he could submit the evidence outlined in the September 
2000 letter at any time and the RO would reevaluate his 
claim.  

During the course of his appeal, the veteran was also sent 
development letters in April 2001, June 2001, and September 
2001, a statement of the case in July 2002, and a development 
letter in July 2002.  All these documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's 10 percent rating could be 
restored, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to restore his rating.  

During the course of this appeal, the RO has obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran's spouse.  Neither the veteran 
nor his representative have indicated that there are any 
outstanding pertinent records.  VA has fulfilled its duty to 
seeking relevant records.  38 U.S.C.A. §  5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent VA examinations in January 1997, June 
1998, August 2000, and August 2002.  The reports of these 
examinations have been obtained and reviewed by the Board.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its July 2002 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case, or 
to otherwise conduct any other development.  

II.  Claim for restoration

Disability evaluations are determined by comparing the 
manifestations of a particular disorder with requirements set 
forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," slight impairment is rated as 10 percent 
disabling.  A 20 percent rating is provided for moderate 
disability and a 30 percent rating is provided for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Under Diagnostic Code 5260, limitation of flexion of the knee 
is rated 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Code 5261, limitation of extension of the knee is rated 
10 percent disabling where extension is limited to 10 
degrees.  A 20 percent rating is provided for limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71a.

A disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  Reexaminations showing improvement will 
warrant a reduction in a disability rating.  38 C.F.R. 
§ 3.344(c).  (The provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable in this case because, at the time of 
reduction, the veteran's disability rating had not been in 
effect for at least five years.  38 C.F.R. § 3.344(c)).

The Board must focus on the evidence available to the RO at 
the time the reduction was effectuated.  Care must be taken 
to ensure that a change in an examiner's evaluation reflects 
an actual change in the veteran's condition, and not merely a 
difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see 
also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

The veteran was initially assigned a 10 percent rating under 
Diagnostic Code 5257 for his right knee disability by a July 
1998 rating decision.  This initial rating was based upon two 
VA examination reports (dated in January 1997 and June 1998).  
The January 1997 examination report noted range of motion of 
the right knee from 0 to 120 degrees.  There was no effusion.  
At his June 1998 examination, the veteran described episodic 
right knee pain.  Examination revealed no obvious deformity 
of the right knee, no effusion, no posterior or anterior 
instability, and no lateral instability.  Flexion was to 120 
degrees but there was mild crepitus on the range of motion.  
An x-ray of the right knee revealed mild medial joint space 
narrowing without osteophyte formation.  The knee otherwise 
appeared entirely normal. 

The medical evidence associated with the claims file since 
the July 1998 rating reflects that the veteran sought private 
outpatient treatment in August 1999 for "bilateral" knee 
pain.  The report of this visit clearly shows, however, that 
his complaints were actually limited to arthralgia, myalgia 
and weakness in his left knee.  

During an August 2000 VA examination, the veteran denied any 
problems with his right knee, and examination revealed no 
crepitus.  Range of flexion had increased to 140 degrees 
(extension was noted to be to 0 degrees).  An x-ray of the 
right knee was normal.  In September 2000, the veteran was 
evaluated for outpatient rehabilitation due to impaired 
mobility following a stroke and the development of dementia.  
During this evaluation, the examiner noted that the veteran's 
knees flexed as he stood, thereby compromising his balance.  
It was deemed that his gait would require supervision as a 
safety precaution.  The reports of private "contracture 
assessments" conducted in February 2001 and April 2001 noted 
full extension of the right knee.  A July 2001 contracture 
assessment noted that the right knee lacked 25 percent of 
full extension.  However, a VA joint examination conducted in 
August 2002 revealed no crepitus of the right knee and 
"Flexion and extension of 140 degrees," which the Board 
understands to mean full range of motion.  

This evidence (most particularly the two VA examination 
reports) clearly shows improvement of the right knee 
disability since the grant of the initial 10 percent rating 
and, moreover, reflects that the veteran is no longer 
entitled to a compensable rating for this disability.  
Although he is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107.  
Therefore, the claim for a restoration to a 10 percent rating 
for patellofemoral pain syndrome of the right knee is denied.

ORDER

Reduction of the rating for a right knee patellofemoral pain 
syndrome from 10 percent to noncompensably disabling was 
proper and the appeal is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



